                                          Case 3:20-cv-03131-JSC Document 167 Filed 08/07/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE CALIFORNIA GASOLINE SPOT                     Case No. 20-cv-03131-JSC
                                         MARKET ANTITRUST LITIGATION
                                   8
                                                                                            ORDER APPOINTING INTERIM
                                   9                                                        CLASS COUNSEL

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                              In this consolidated putative class action, Plaintiffs allege that Defendants entered into
                                  13
                                       horizonal agreements to restrain competition in the spot market for gasoline formulated for use in
                                  14
                                       California and certain gasoline blending components used in the gasoline. The Court has received
                                  15
                                       eight separate applications to serve as interim lead class counsel or co-lead interim class counsel in
                                  16
                                       this action. (Dkt. Nos. 78-81, 83, 85-86, 88, 91, 98, 99.) The Court also received eight supporting
                                  17
                                       briefs from other Plaintiffs’ counsel in this action. (Dkt. Nos. 73, 74, 75, 76, 82, 87, 93, 96.) On
                                  18
                                       August 7, 2020, the Court heard argument from the counsel who applied for interim lead or co-
                                  19
                                       lead interim counsel.
                                  20
                                              Pursuant to Federal Rule of Civil Procedure 23(g)(3), the court “may designate interim
                                  21
                                       counsel to act on behalf of a putative class before determining whether to certify the action as a
                                  22
                                       class action.” “Instances in which interim class counsel is appointed are those in which
                                  23
                                       overlapping, duplicative, or competing class suits are pending before a court, so that appointment
                                  24
                                       of interim counsel is necessary to protect the interests of class members.” White v. TransUnion,
                                  25
                                       LLC, 239 F.R.D. 681, 683 (C.D. Cal. 2006) (citing Manual for Complex Litigation (Fourth) §
                                  26
                                       21.11 (2004)). Although Rule 23(g)(3) does not provide a standard for appointment of interim
                                  27
                                       counsel, the court may consider the factors contained in Federal Rule of Civil Procedure 23(g)(1).
                                  28
                                          Case 3:20-cv-03131-JSC Document 167 Filed 08/07/20 Page 2 of 3




                                   1   Under that section, the court considers: “(i) the work counsel has done in identifying or

                                   2   investigating potential claims in the action; (ii) counsel’s experience in handling class actions,

                                   3   other complex litigation, and the types of claims asserted in the action; (iii) counsel’s knowledge

                                   4   of the applicable law; and (iv) the resources that counsel will commit to representing the class.”

                                   5   Fed. R. Civ. P. 23(g)(1)(A). The court may also “consider any other matter pertinent to counsel’s

                                   6   ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B).

                                   7          Having reviewed all of the submissions and considered the factors set forth in Rule

                                   8   23(g)(1)(A), and heard from counsel themselves at today’s hearing, the Court GRANTS the

                                   9   motion to be appointed as Co-Lead Interim Counsel of Girard Sharp and Hausfeld.

                                  10   While all applicants would ably represent the putative class, the efforts already expended by

                                  11   Hausfeld and Girard Sharp to identify and investigate the claims and to coordinate and move these

                                  12   related cases forward since filing, together with the firms’ significant and particularly specialized
Northern District of California
 United States District Court




                                  13   expertise in complex antitrust litigation and class actions, gives the Court confidence that these

                                  14   firms will efficiently and effectively represent the class. The Court also agrees with Mr.

                                  15   Tobacco’s observation that having an active client with a significant stake in the action is a plus.

                                  16   Hausfeld’s client, Pacific Wine Distributors, Inc., appears to be such a client. Accordingly, the

                                  17   court appoints Hausfeld and Girard Sharp as Co-Lead Interim Class Counsel. Co-Lead Interim

                                  18   Counsel shall submit a proposed order outlining the duties and responsibilities of co-lead interim

                                  19   counsel by August 21, 2020.

                                  20          The Court will leave to the discretion of Co-Lead Interim Class Counsel whether and to

                                  21   what extent to involve other counsel in assisting with the litigation; however, the Court is

                                  22   convinced that including counsel with significant experience working with the California Attorney

                                  23   General’s Office will be useful. The Court was particularly impressed with the experience and

                                  24   presentation of Judith Zahid of Zelle LLP and therefore encourages Co-Lead Counsel to consider

                                  25   including Ms. Zahid and her firm, along with any of the law firm applicants.

                                  26          Pursuant to the parties’ stipulation, Plaintiffs’ Consolidated Amended Complaint is due in

                                  27   21 days. (Dkt. No. 67.) Within 14 days of the filing of the Consolidated Amended Complaint, the

                                  28   parties shall meet and confer regarding submission of a proposed schedule for responsive
                                                                                          2
                                          Case 3:20-cv-03131-JSC Document 167 Filed 08/07/20 Page 3 of 3




                                   1   pleadings, the parties’ Rule 26(f) conference, and a case management conference. The parties

                                   2   shall submit the proposed joint schedule or competing schedules to the Court within 14 days of the

                                   3   meet and confer.

                                   4          IT IS SO ORDERED.

                                   5   Dated: August 7, 2020

                                   6

                                   7
                                                                                                  JACQUELINE SCOTT CORLEY
                                   8                                                              United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
